DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 11-13 regarding the rejection of Claims 1-4, 7, 9, and 11-20 under 35 U.S.C. 103 over Jones in view of Moore has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Jones remains applicable to the invention as claimed.
Applicant’s argument on Pages 13-14 regarding the rejection of Claims 5, 6, 8, and 10 under 35 U.S.C. 103 over Jones and Moore further in view of Haider have been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Haider remains applicable to the invention as claimed.

Claim Objections
Claims 1, 10, 11, 15, and 19 are objected to because of the following informalities: the claim uses the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. A suggested correction would be to have the limitation read “an image capture device configured to capture at least still images or video” to communicate the same scope. Appropriate correction is required.
Additionally, Claim 1 is objected to because of the following informalities: a minor error in antecedent basis. The claim limitation reads “[…] to guide a wearer […]” in Line 26 of the claim. However, this is interpreted as the same wearer as established in Line 6 of the claim. A suggested correction would be to change “a” to “the.” Appropriate correction is required.
Claim 10 is objected to because the following informalities: a minor error in antecedent basis. The claim limitation reads “to guide a wearer […] to perform a medical procedure […].” However, this is interpreted as the same wearer and the same medical procedure as established in Claim 1. A suggested correction would be to change “a” to “the.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the limitation “wherein the one or more verbal inputs comprise trigger words or trigger phrases operable to […] delete the anchor.” There is no proper establishment of antecedent basis for “the anchor.” It is suggested applicant amend the claim to read “[…] delete the hologram that is anchored […].” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim limitation reads “receive still images […].” In order to read with the preferred language of the method claim, it is suggested the claim limitation be amended to “receiving still images […].”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and those depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim includes the limitation “an internal band operable to secure the wearable computing device to a wearer with the internal band extending around the wearer’s head and the extending side-arms being positioned behind the wearer’s ears […].” However, in reference to Fig. 1, there is no clear indication of the difference between the side-arms (114, 116) and the internal band, which does not appear to be annotated. The disclosure teaches a center frame support 108 in [0033] to secure the wearable computing device 102 to a user’s face via a user’s nose and head, which does not extend around the wearer’s head, and also that the extending side arms 114, 116 may further secure the wearable computing device 102 to the user by extending around a rear portion of the user’s head, as in [0036], but does not make a clear distinction between an internal band and the extending side-arms. It is unclear if the internal band and extending side arms are intended to be the same element. For purposes of applying prior art, the internal band is interpreted as a headband, wrap around band, or securement of some other type, which does not rest on the ears, that secures the wearable computing device to a wearer, and the extending side-arms are interpreted as side-arms that extend behind or beyond the wearer’s ears.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “an audio output device” in Line 2. It is unclear if the “audio output device” of Claim 10 is the same “audio output device” introduced in Line 11 of Claim 1. For purposes of applying prior art, the audio output device of Claims 1 and 10 are interpreted as the same element. To overcome this rejection, it is suggested applicant amend Claim 10 to no longer recite “further comprising an audio output device,” as it is previously established in Claim 1.
Claim 11 recites the limitation "the physical world" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of applying prior art, “the physical world” is interpreted as “the physical body part of a physical body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015126466), cited with paragraph numbers from US Patent Application Publication, (US 20170202633), in view of Kim et al. (US 20160255748), Jones et al. (US 20160225192), Mathi (“Augment HoloLens’ Body Recognition and Tracking Capabilities Using Kinect”), and Chang et al. (“Surgical Vision: Google Glass and Surgery”). 
Regarding Claim 1, Liu teaches a wearable computing device, (Abstract “An imaging and display system for guiding medical interventions includes a wearable display”), comprising:
a) one or more sensors ([0080] “the system 100 includes a tracking module” and [0086] “electromagnetic field sensors”); 
b) an image capture device configured to capture still images and/or to capture video ([0060] “the detector 120 may comprise a stereoscopic detector, which includes multiple imaging sensors or cameras designated respectively as 120A and 120B, which take stereoscopic images”);
c) a partially or fully transparent display ([0058] “the display 110 may be at least partially transparent to allow a user to view the image being displayed, while allowing the user to simultaneously see through the display 110 to also view the user’s surrounding environment with natural vision at the same time.”); 
d) an audio input device ([0114] “the system 100 includes a microphone 480”); and
g) a control system ([0063] “The display 110 and the detector 120 are coupled to a computing unit 200”), configured to: 
i) receive data indicative of a three-dimensional model, ([0065] “the computing unit may perform image segmentation and generate a 3D model based on the preoperative imaging data.”), of a body part ([0059] “the detector 120 is configured to capture any desired static or moving image data from a target of interest (TOI) 130, which may comprise any desired object, such as a wound that is being treated in a patient 500”); 
ii) receive sensor data from the one or more sensors ([0086] “The electromagnetic field sensors may be attached to detector 120” and [0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the tracking and registration.”); 
iii) receive still images and/or video from the image capture device ([0063] “the computing unit 200 is configured, whereby the image data acquired by the detector 120 may be processed and transmitted by the computing unit 200”); and
iv) based on the sensor data, determine a relative position of a physical body part of a physical body with respect to the wearable computing device ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the accurate tracking and registration. In one aspect, the complete registration processes are […] designated by number 600. Generally, the process 600 obtains the position of the patient 500 […]. At step 606 the position of the patient is tracked intra-operatively using any suitable technique”).
However, Liu does not explicitly teach two extending side-arms extending away from the display and an internal band operable to secure the wearable computing device to a wearer with the internal band extending around the wearer's head and the extending side-arms being positioned behind the wearer's ears, wherein the one or more sensors are on at least one extending side-arm, at least one audio output device, wherein at least one audio output device is a bone conduction transducer; and a control system configured to: based on the determined relative position and the received still images and/or video, cause the display to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display; cause the audio output device to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram; receive one or more verbal inputs from the audio input device; and adjust a location of the hologram based on the one or more verbal inputs.
In an analogous head-mounted device field of endeavor, Kim teaches a wearable computing device, ([0054] “According to various embodiments of the present disclosure, an electronic device may be, for example, […] a wearable device (for example, a head-mounted device (HMD)”), comprising: two extending side-arms extending away ([0076] “support member 206” and Fig. 4, annotated and re-produced by examiner below), from the display, ([0078] “The wearer may view a screen on a display (not shown) through the lenses 208 and 210.”), and an internal band operable to secure the wearable computing device to a wearer with the internal band extending around the wearer's head (Fig. 4, annotated and re-produced by examiner below), and the extending side-arms being positioned behind the wearer's ears, (shown in Fig. 2, re-produced below).

    PNG
    media_image1.png
    490
    450
    media_image1.png
    Greyscale

Fig. 2 of Kim

    PNG
    media_image2.png
    455
    518
    media_image2.png
    Greyscale

Fig. 4 of Kim
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Liu and Kim because the combination provides secure attachment to a wearer, while also not being uncomfortable to wear, which is a vital consideration in that the wearable computing device may need to be worn through many hours of surgery or other medical procedures.
However, Liu modified by Kim does not explicitly teach wherein the one or more sensors are on at least one extending side arm and a control system configured to: based on the determined relative position and the received still images and/or video, cause the display to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display; cause the audio output device to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram; receive one or more verbal inputs from the audio input device; and adjust a location of the hologram based on the one or more verbal inputs.
In an analogous HMD field of endeavor, Jones teaches a wearable computing device, ([0026] “a HMD apparatus 100 (also “HMD 100” for brevity)),” comprising: a control system, (Abstract “the computer equipment”), configured to: based on the determined relative position, ([0083] “The patient data […] may include an anatomical database specific for the particular patient or more generally for humans.”) and the received still images and/or video, ([0042] “The imaging equipment 644 may include endoscope cameras, magnetic resonance imaging equipment, computed tomography scanning equipment, three-dimensional ultrasound equipment, endoscopic equipment, and/or computer modeling equipment which can generate multidimensional (e.g., 3D) model based on combining images from imaging equipment.”), cause the display, ([0116] “display through the HMD 100”), to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part, ([0117] “graphically displayed bone model 1302, which is oriented and scaled to match the patient’s bone”), such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display (as shown in Fig. 18, re-produced below).

    PNG
    media_image3.png
    433
    510
    media_image3.png
    Greyscale

Fig. 18 of Jones
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides an easy way for a wearer, which is likely a surgeon or physician, to visualize anatomical components. This is beneficial in instances where specific anatomy must be avoided during the procedure, or is the target of the procedure, as it ensures there is no guessing of placement or location of the wearer’s part. 
However, Liu modified by Kim and Jones does not explicitly teach wherein the one or more sensors are on at least one extending side arm and a control system configured to: cause the audio output device to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram; receive one or more verbal inputs from the audio input device; and adjust a location of the hologram based on the one or more verbal inputs.
In an analogous wearable computing device field of endeavor, Mathi teaches a wearable computing device (Abstract “HoloLens […] the use of Kinect to augment HoloLens’ sensory and processing capabilities”), wherein the one or more sensors are on at least one extending side arm, (2.2 HoloLens Specifics Paragraph 1 “ambient light sensor” and Fig. 6, re-produced below), comprising a control system, (2.2 HoloLens Specifics, Paragraph 2 “For computing, it uses Intel 32-bit architecture with TPM 2.0 and Microsoft Holographic Unit (HPU 1.0it) with 2GB RAM and 64 GB Flash memory. Is uses Windows 10 Operating system.”), configured to: cause the audio output device to transmit vibrations indirectly to the bone structure of the wearer, (2.1 Basic Knowledge about HoloLens, Paragraph 3 “With HoloLens, we receive sound from speakers located close to our ears.”), receive one or more verbal inputs, (2.1 Basic Knowledge about HoloLens, Paragraph 5 “HoloLens provides various interfaces of support user interactions, e.g., […] voice support”), from the audio input device (2.2 HoloLens Specifics, Paragraph 1 “It also has 4 microphones”); and adjust a location of the hologram based on the one or more verbal inputs (2.1 Basic Knowledge about HoloLens, Paragraphs 4 and 5 “We can even tag a hologram to a particular human […] so that these holograms keep on moving until we remove it or move it somewhere else. […] We can even use voice commands based on which hologram can perform the selected action; holograms can even reply to our voice commands if needed.”).

    PNG
    media_image4.png
    419
    635
    media_image4.png
    Greyscale

Fig. 6 of Mathi
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mathi because the combination allows a wearer to advance the procedure without using their hands, which are likely preoccupied. The verbal inputs provide significant advantage in that the wearer does not have to pause the procedure in order to adjust a location of the hologram and can instead, at their leisure, verbally command the hologram to be adjusted. Many wearable computing devices require the use of a wearer’s hands to adjust a location of a hologram within view, and the verbal inputs provide a way for the hands to be occupied, such as during surgery, while also adjusting a location of a hologram, which may be necessary to advance the surgery procedure.
However, the Liu modified by Kim, Jones, and Mathi does not explicitly teach a control system configured to cause the audio output device to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram.
In an analogous wearable computing device field of endeavor, Chang teaches a wearable computing device, (Abstract “Google Glass is, in essence, a smartphone in the form of a pair of spectacles.”), comprising a control system (SoC: Qualcomm Snapdragon XR1, OS: Android Open Source Project 8.1 (Oreo), Memory/Storage: 3GB LPDDR4, 32 GB eMMC Flash, see Google NPL), configured to: cause the audio output device, (Abstract “a bone conduction “speaker””), to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer, (Introduction, Paragraph 2 “A mastoid bone conduction system acts as the “loud speaker” that is almost inaudible to the people around.”), configured to guide a wearer of the wearable computing device to perform a medical procedure, (Clinical Applications, Education and Training “the supervisor […] could provide real-time instructions and guidance. […] the Glass allows 2-way conversation”), using the hologram (Clinical Applications, Image-Guided Surgery “Important anatomical structures were projected onto the Glass”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Chang because bone conduction speakers provide the significant advantage of increased situational awareness, which is incredibly important during medical procedures. The way bone conduction speakers are designed allow for private sound while also still having the ability to hear outside sound. Furthermore, bone conduction speakers offer a more universal and oftentimes comfortable fit, as conventional speakers or headphones may fall out, hurt, or be too heavy, which is important to take into consideration as the wearer may be wearing the device for long hours.
Regarding Claim 2, the modified device of Liu teaches all limitations of Claim 1, as discussed above. Furthermore, Liu teaches wherein the wearable computing device is implemented as part of or takes the form of a head-mountable device (HMD) ([0057] “the display 110 may comprise […] a head-mounted display” and shown in Fig. 1, re-produced below).

    PNG
    media_image5.png
    480
    682
    media_image5.png
    Greyscale

Fig. 1 of Liu
Regarding Claim 3, the modified device of Liu teaches all limitations of Claim 1, as discussed above. Furthermore, Liu teaches wherein the one or more sensors comprise one or more of: (a) one or more proximity sensors ([0017] “a tracking system selected from the group consisting of […] an electromagnetic tracking system”), (b) one or more touch interfaces, (c) one or more microphones, (d) one or more accelerometers, (e) one or more gyroscopes, ([0017] “a tracking system selected from the group consisting of […] a gyroscope tracking system”), or (f) one or more magnetometers.
Regarding Claim 4, the modified device of Liu teaches all limitations of Claim 1, as discussed above. Furthermore, Liu teaches wherein the control system is further configured to: determine a position of a medical device with respect to the wearable computing device ([0080] “the system 100 includes a tracking module, which can be considered another peripheral 350, and includes software suitable for tracking […] the location of peripherals 350, such as imaging cameras and probes, and registering these locations relative to the image(s) of the detector 120 or detectors 120A, 120B.”).
However, the modified device of Liu does not explicitly teach based on the determined relative position of the medical device, cause the display to provide a medical device hologram corresponding to at least a portion of the medical device that is positioned in the physical body.
In an analogous HMD field of endeavor, Jones teaches a control system, (Abstract “the computer equipment”), configured to: based on the determined relative position of the medical device, ([0082] “a position tracking system 810 that track the location of a surgical tool 800”), cause the display, ([0116] “display through the HMD 100”), to provide a medical device hologram, ([0115] “virtual trajectory 1312”), corresponding to at least a portion of the medical device that is positioned in the physical body ([0115] “a graphical image generated on the HMD 100 that shows a virtual trajectory 1312 of a drill bit 1310 extending from a drill or other surgical tool into a patient’s anatomical bone model 1302” and Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides information that is important for the wearer to be aware of during the medical procedure. During a medical procedure, a physician, likely the wearer, must be aware of all components during the procedure in order to ensure minimal possible risk and damage by tools, and the highest efficiency.
Regarding Claim 7, the modified device of Liu teaches all limitations of Claim 4, as discussed above. Furthermore, Liu teaches wherein the control system is further configured to cause the display to provide visual information based on the determined relative position of the medical device ([0089] “at step 622 the position of the hand-held probe 350, such as an ultrasound fiber, a microscope, and Raman spectroscopy probe is tracked. At step 624 a transformation matrix is calculated between the hand-held imaging/sensing probe 350 image space and the intra-operative object space (i.e. patient space). Next, at step 626, the hand-held device image space (i.e. ultrasound or microscope) is registered to the intra-operative object space (i.e. patient space), as indicated at step 626. Finally, at step 628 the co-registered image data is presented on the display 110 of wearable imaging and display unit 100.”).
Regarding Claim 9, the modified device of Liu teaches all limitations of Claim 4, as discussed above. Furthermore, Liu teaches wherein the control system is further configured to cause the display to provide one or more visual instructions configured to guide a wearer of the wearable computing device to perform a medical procedure with the medical device ([0128] “audio-visual [emphasis added] training tutorials with step-by-step instructions for carrying out particular procedures via the display 110. In addition, the tutorials may outline tasks for […] how to operate ultrasound […]. Ultrasound techniques, such as how to manipulate the ultrasound probe and use the keyboard functions of the ultrasound system may be included. The tutorials may also include various examination protocols; […] and procedures for how to treat patients and treatment tutorials may be included.”).
Regarding Claim 10, the modified device of Liu teaches all limitations of Claim 4, as discussed above. Furthermore, Liu teaches an audio output device, wherein the control system is further configured to cause the audio output device to provide one or more audible instructions configured to guide a [the] wearer of the wearable computing device to perform a medical procedure with the medical device ([0128] “audio-visual [emphasis added] training tutorials with step-by-step instructions for carrying out particular procedures via the display 110. In addition, the tutorials may outline tasks for […] how to operate ultrasound […]. Ultrasound techniques, such as how to manipulate the ultrasound probe and use the keyboard functions of the ultrasound system may be included. The tutorials may also include various examination protocols; […] and procedures for how to treat patients and treatment tutorials may be included.”).
Regarding Claim 12, the modified device of Liu teaches all limitations of Claim 1, as discussed above. Furthermore, Liu teaches wherein the data indicative of the three-dimensional model of the body part is based on a computed tomography scan ([0004] “The pre-operative images may include various image types, including […] computed tomography (CT) images”), of a brain ([0004] “the use of pre-operative images of a target of interest (TOI), such as brain tumor images”).
Regarding Claim 13, the modified device of Liu teaches all limitations of Claim 1, as discussed above. Furthermore, Jones teaches wherein the data indicative of the three-dimensional model of the body part comprises a real-time three-dimensional model of the physical body part ([0082] “computer modeling equipment which can generate a multidimensional (e.g., 2D or 3D) model of a target site of a patient. The patient data can include real-time feeds”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the real-time modeling allows the wearer to relate what is viewed on the display to a precise location on a patient, as taught by Jones in [0005], which leaves little room for misalignment, misjudgment, and overall a more efficient procedure than one where the wearer is left to guess locations of specific elements within the patient.
Regarding Claim 14, the modified device of Liu teaches all limitations of Claim 1, as discussed above. Furthermore, Liu teaches wherein determining the relative position of the physical body with respect to the wearable computing device is further based on markers positioned on the physical body ([0089] “At step 606 the position of the patient is tracked intra-operatively using any suitable technique, such as fiducial markers for example.”). However, Liu does not explicitly teach the use of three or more markers.
In an analogous HMD field of endeavor, Jones teaches three or more markers positioned on the physical body ([0102] “The reference markers on articulated bones or other attached objects are referenced in the same coordinate system as the body and/or skeletal model. The number of reference markers may be at least three per rigid object, e.g., bone.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the greater number of markers used to determine the relative position of the physical body part, the greater the accuracy of the determination.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015126466), cited with paragraph numbers from US Patent Application Publication, (US 20170202633), Kim et al. (US 20160255748), Jones et al. (US 20160225192), Mathi (“Augment HoloLens’ Body Recognition and Tracking Capabilities Using Kinect”), and Chang et al. (“Surgical Vision: Google Glass and Surgery”) as applied to Claim 1 above, and further in view of Haider et al. (US 20140107471).
Regarding Claim 5, the modified device of Liu teaches all limitations of Claim 4, as discussed above. However, the modified device of Liu does not explicitly teach wherein the hologram corresponding to the three-dimensional model of the body part comprises a first color, and wherein the medical device hologram comprises a second color that is different than the first color. 
In an analogous computer-assisted surgery of endeavor, Haider teaches wherein the hologram corresponding to the three-dimensional model of the body part comprises a first color, and wherein the medical device hologram comprises a second color that is different than the first color ([0416] “the OTT CAS system can be used to visually recognize and use an OTT-based projector output to identify the proximity of the surgical tool to sensitive anatomical structures, such as nerves, vessels, ligaments etc. […] may include distinctive color schemes to identify the structures within the surgical field as part of OTT CAS output […] for the user.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Haider because the user is able to analyze a patient model and clearly identify tissue boundaries that are to be resected, as taught by Haider in [0415]. A hologram which is provided with a color scheme dependent on specific structures or tools may be incorporated into the display of the wearable computing device to offer a combination that provides clear indication to a wearer of the specific locations of tissues, tools, organs, regions of interest, etc.
Regarding Claim 6, the modified device of Liu teaches all limitations of Claim 4, as discussed above. However, the modified device of Liu does not explicitly teach wherein a color of the hologram corresponding to the three-dimensional model of the body part changes based on the relative position of the medical device.
In an analogous computer-assisted surgery of endeavor, Haider teaches wherein a color of the hologram corresponding to the three-dimensional model of the body part changes based on the relative position of the medical device ([0416] “as the surgeon views the surgical field during a procedure the surgeon may cut rapidly and aggressively while the OTT projector output indicates the tool is operating on tissue in the green zone. As the surgeon approaches the resection boundary, the OTT-based projector output indicates the tool is operating on tissue in the yellow zone. […] projector outputs serve as indications to the surgeon to proceed more slowly as the tool approaches the resection boundary.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Haider because the system can indicate to the user if the tool needs to proceed more slowly as it approaches the resection boundary. A hologram which is provided with a changing color based on the relative position of the medical device may be incorporated into the display of the wearable computing device to offer a combination that provides a clear indication to a wearer when the medical device should be advanced, retracted, or at a stand-still in order to minimize risk to the patient and ensure an efficient procedure.
Regarding Claim 8, the modified device of Liu teaches all limitations of Claim 4, as discussed above. Furthermore, Liu teaches a wearable computing device, (Abstract “An imaging and display system for guiding medical interventions includes a wearable display”).
However, the modified device of Liu does not explicitly teach haptic feedback based on the relative position of the medical device. 
In an analogous computer-assisted surgery field of endeavor, Haider teaches haptic feedback based on the relative position of the medical device ([0221] “information from a variety of sources located within the surgical field or from instruments used during surgical procedure in a continuously running feedback loop. […] a haptic feedback signal”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Haider because the user may respond to that information by making no change to their actions or by adjusting, as warranted under the circumstances for the step or procedure, one or more of the operation, placement, orientation, speed, or position of the tool in the surgical field, as taught by Haider in [0217]. Furthermore, the combination would provide a wearable computing device that offers feedback in the form of direct haptic feedback to the wearer, thus allowing no confusion or miscommunication via an audible feedback, the wearer will personally feel the haptic feedback via the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015126466), cited with paragraph numbers from US Patent Application Publication, (US 20170202633), Kim et al. (US 20160255748), Jones et al. (US 20160225192), Mathi (“Augment HoloLens’ Body Recognition and Tracking Capabilities Using Kinect”), and Chang et al. (“Surgical Vision: Google Glass and Surgery”) as applied to Claim 1 above, and further in view of Dachis (“How To Control Your Microsoft HoloLens with These Cortana Voice Controls”).
Regarding Claim 11, the modified device of Liu teaches all limitations of Claim 1, as discussed above. However, the modified device of Liu does not explicitly teach wherein the one or more verbal inputs comprise trigger words or trigger phrases operable to move the hologram to a specific location, anchor the location of the hologram relative to the physical world and prevent it from moving as the wearer walks around, delete the anchor, and/or show/hide the hologram.
In an analogous wearable computing device field of endeavor, Dachis teaches a wearable computing device (“Microsoft HoloLens”), wherein the one or more verbal inputs comprise trigger words or trigger phrases (“Microsoft added some new voice commands […] Just say “Hey, Cortana!” and any of the following commands”), operable to move the hologram to a specific location, (“Hey, Cortana, move <APP> here”), anchor the location of the hologram relative to the physical world and prevent it from moving as the wearer walks around, (“Place will tell any floating object waiting for placement to settle down in its current location.”), delete the anchor, and/or show/hide the hologram (“Remove will close the open app window you’re looking at.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Dachis because the voice controls make working the operating system of the wearable computing device much easier, as taught by Dachis. The voice controls allow for hands-free manipulation of holograms or virtual objects within the display, allowing for the hands of the wearer to be occupied by other tools, specifically during a medical procedure.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015126466), cited with paragraph numbers from US Patent Application Publication, (US 20170202633), in view of Jones et al. (US 20160225192), Mathi (“Augment HoloLens’ Body Recognition and Tracking Capabilities Using Kinect”), and Chang et al. (“Surgical Vision: Google Glass and Surgery”). 
Regarding Claim 15, Liu teaches a computer-implemented, ([0063] “The computing unit 200 includes the necessary hardware, software or combination of both to carry out the various functions to be discussed.”), method, ([0089] “process 600”), operable by a wearable computing device, (Abstract “An imaging and display system for guiding medical interventions includes a wearable display”), the method comprising: 
a) receiving data indicative of a three-dimensional model, ([0065] “the computing unit may perform image segmentation and generate a 3D model based on the preoperative imaging data.”), of a body part ([0059] “the detector 120 is configured to capture any desired static or moving image data from a target of interest (TOI) 130, which may comprise any desired object, such as a wound that is being treated in a patient 500”); 
b) receive sensor data from the one or more sensors ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the tracking and registration.”); 
c) receiv[ing] still images and/or video from the image capture device ([0063] “the computing unit 200 is configured, whereby the image data acquired by the detector 120 may be processed and transmitted by the computing unit 200”); and
d) based on the sensor data, determining a relative position of a physical body part of a physical body with respect to the wearable computing device ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the accurate tracking and registration. In one aspect, the complete registration processes are […] designated by number 600. Generally, the process 600 obtains the position of the patient 500 […]. At step 606 the position of the patient is tracked intra-operatively using any suitable technique”).
However, Liu does not explicitly teach one or more sensors on at least one extending side-arm of the wearable computing device and based on the determined relative position and the received still images and/or video, causing a partially or fully transparent display of the wearable computing device to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display; causing a bone conduction transducer to transmit vibrations directly or indirectly to the bone structure of a wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram; receiving one or more verbal inputs from an audio input device on the wearable computing device; and adjusting a location of the hologram based on the one or more verbal inputs.
In an analogous HMD field of endeavor, Jones teaches a computer-implemented method, ([0081] “Some or all of the operations and methods described herein as being performed by a HMD and/or computer equipment may be performed by a portable computer”), operable by a wearable computing device, ([0026] “a HMD apparatus 100 (also “HMD 100” for brevity)),” the method comprising: based on the determined relative position, ([0083] “The patient data […] may include an anatomical database specific for the particular patient or more generally for humans.”) and the received still images and/or video, ([0042] “The imaging equipment 644 may include endoscope cameras, magnetic resonance imaging equipment, computed tomography scanning equipment, three-dimensional ultrasound equipment, endoscopic equipment, and/or computer modeling equipment which can generate multidimensional (e.g., 3D) model based on combining images from imaging equipment.”), causing a partially or fully transparent display of the wearable computing device, ([0026] “the HMD 100 includes a semitransparent display screen 110” and [0116] “display through the HMD 100”), to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part, ([0117] “graphically displayed bone model 1302, which is oriented and scaled to match the patient’s bone”), such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display (as shown in Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides an easy way for a wearer, which is likely a surgeon or physician, to visualize anatomical components. This is beneficial in instances where specific anatomy must be avoided during the procedure, or is the target of the procedure, as it ensures there is no guessing of placement or location of the wearer’s part. 
However, Liu modified by Jones does not explicitly teach wherein the one or more sensors are on at least one extending side arm and causing a bone conduction transducer to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram; receive one or more verbal inputs from the audio input device; and adjust a location of the hologram based on the one or more verbal inputs.
In an analogous wearable computing device field of endeavor, Mathi teaches a wearable computing device (Abstract “HoloLens […] the use of Kinect to augment HoloLens’ sensory and processing capabilities”), wherein the one or more sensors are on at least one extending side arm, (2.2 HoloLens Specifics Paragraph 1 “ambient light sensor” and Fig. 6, re-produced above), receiving one or more verbal inputs, (2.1 Basic Knowledge about HoloLens, Paragraph 5 “HoloLens provides various interfaces of support user interactions, e.g., […] voice support”), from the audio input device (2.2 HoloLens Specifics, Paragraph 1 “It also has 4 microphones”); and adjusting a location of the hologram based on the one or more verbal inputs (2.1 Basic Knowledge about HoloLens, Paragraphs 4 and 5 “We can even tag a hologram to a particular human […] so that these holograms keep on moving until we remove it or move it somewhere else. […] We can even use voice commands based on which hologram can perform the selected action; holograms can even reply to our voice commands if needed.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mathi because the combination allows a wearer to advance the procedure without using their hands, which are likely preoccupied. The verbal inputs provide significant advantage in that the wearer does not have to pause the procedure in order to adjust a location of the hologram and can instead, at their leisure, verbally command the hologram to be adjusted. Many wearable computing devices require the use of a wearer’s hands to adjust a location of a hologram within view, and the verbal inputs provide a way for the hands to be occupied, such as during surgery, while also adjusting a location of a hologram, which may be necessary to advance the surgery procedure.
However, the Liu modified by Jones and Mathi does not explicitly teach causing a bone conduction transducer to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer configured to guide a wearer of the wearable computing device to perform a medical procedure using the hologram.
In an analogous wearable computing device field of endeavor, Chang teaches a wearable computing device, (Abstract “Google Glass is, in essence, a smartphone in the form of a pair of spectacles.”), causing a bone conduction transducer, (Abstract “a bone conduction “speaker””), to transmit vibrations directly or indirectly to the bone structure of the wearer to provide audible instructions to the wearer, (Introduction, Paragraph 2 “A mastoid bone conduction system acts as the “loud speaker” that is almost inaudible to the people around.”), configured to guide a wearer of the wearable computing device to perform a medical procedure, (Clinical Applications, Education and Training “the supervisor […] could provide real-time instructions and guidance. […] the Glass allows 2-way conversation”), using the hologram (Clinical Applications, Image-Guided Surgery “Important anatomical structures were projected onto the Glass”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Chang because bone conduction speakers provide the significant advantage of increased situational awareness, which is incredibly important during medical procedures. The way bone conduction speakers are designed allow for private sound while also still having the ability to hear outside sound. Furthermore, bone conduction speakers offer a more universal and oftentimes comfortable fit, as conventional speakers or headphones may fall out, hurt, or be too heavy, which is important to take into consideration as the wearer may be wearing the device for long hours.
Regarding Claim 16, the modified method of Liu teaches all limitations of Claim 15, as discussed above. Furthermore, Liu teaches determining, by the wearable computing device,  a relative position of a medical device with respect to the wearable computing device ([0080] “the system 100 includes a tracking module, which can be considered another peripheral 350, and includes software suitable for tracking […] the location of peripherals 350, such as imaging cameras and probes, and registering these locations relative to the image(s) of the detector 120 or detectors 120A, 120B.”).
However, the modified device of Liu does not explicitly teach based on the determined relative position of the medical device, causing the display to provide a medical device hologram corresponding to at least a portion of the medical device that is positioned in the physical body.
In an analogous HMD field of endeavor, Jones teaches based on the determined relative position of the medical device, ([0082] “a position tracking system 810 that track the location of a surgical tool 800”), causing the display, ([0116] “display through the HMD 100”), to provide a medical device hologram, ([0115] “virtual trajectory 1312”), corresponding to at least a portion of the medical device that is positioned in the physical body ([0115] “a graphical image generated on the HMD 100 that shows a virtual trajectory 1312 of a drill bit 1310 extending from a drill or other surgical tool into a patient’s anatomical bone model 1302” and Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides information that is important for the wearer to be aware of during the medical procedure. During a medical procedure, a physician, likely the wearer, must be aware of all components during the procedure in order to ensure minimal possible risk and damage by tools, and the highest efficiency.
Regarding Claim 17, the modified method of Liu teaches all limitations of Claim 15, as discussed above. Furthermore, Liu teaches wherein the wearable computing device comprises a first wearable computing device, ([0073] “device 100A”), and wherein the method is operable by both the first wearable computing device and a second wearable computing device, ([0073] “device 100X” and Fig. 1, re-produced above), the method further comprising: 
a) receiving, by the second wearable computing device, data indicative of the three- dimensional model ([0065] “the computing unit may perform image segmentation and generate a 3D model based on the preoperative imaging data.”), of a body part ([0059] “the detector 120 is configured to capture any desired static or moving image data from a target of interest (TOI) 130, which may comprise any desired object, such as a wound that is being treated in a patient 500”); 
b) receiving, by the second wearable computing device, sensor data from one or more sensors of the second wearable computing device ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the tracking and registration.”); 
c) based on the sensor data, the second wearable computing device determining a relative position of the physical body part of the physical body with respect to the second wearable computing device ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the accurate tracking and registration. In one aspect, the complete registration processes are […] designated by number 600. Generally, the process 600 obtains the position of the patient 500 […]. At step 606 the position of the patient is tracked intra-operatively using any suitable technique”).
Furthermore, Jones teaches a method operable by a second wearable computing device, ([0032] “for processing and relay to other HMDs 100 worn by other personnel assisting with the procedure”), the method further comprising: based on the determined relative position, ([0083] “The patient data […] may include an anatomical database specific for the particular patient or more generally for humans.”), the second wearable computing device causing a partially or fully transparent display of the wearable computing device, ([0026] “the HMD 100 includes a semitransparent display screen 110” and [0116] “display through the HMD 100”), to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part, ([0117] “graphically displayed bone model 1302, which is oriented and scaled to match the patient’s bone”), such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display of the second wearable computing device (as shown in Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides an easy way for a wearer, which is likely a surgeon or physician, to visualize anatomical components. This is beneficial in instances where specific anatomy must be avoided during the procedure, or is the target of the procedure, as it ensures there is no guessing of placement or location of the wearer’s part. 
Regarding Claim 18, the modified method of Liu teaches all limitations of Claim 17, as discussed above. Furthermore, Liu teaches determining, by the second wearable computing device, ([0073] “device 100X” and Fig. 1, re-produced above), a relative position of a medical device with respect to the second wearable computing device ([0080] “the system 100 includes a tracking module, which can be considered another peripheral 350, and includes software suitable for tracking […] the location of peripherals 350, such as imaging cameras and probes, and registering these locations relative to the image(s) of the detector 120 or detectors 120A, 120B.”).
However, the modified device of Liu does not explicitly teach based on the determined relative position of the medical device, the second wearable computing device causing the display of the second wearable computing device to provide a medical device hologram corresponding to at least a portion of the medical device that is positioned in the physical body.
In an analogous HMD field of endeavor, Jones teaches based on the determined relative position of the medical device, ([0082] “a position tracking system 810 that track the location of a surgical tool 800”), the second wearable medical device, ([0032] “for processing and relay to other HMDs 100 worn by other personnel assisting with the procedure”), causing the display of the second wearable medical device, ([0116] “display through the HMD 100”), to provide a medical device hologram, ([0115] “virtual trajectory 1312”), corresponding to at least a portion of the medical device that is positioned in the physical body ([0115] “a graphical image generated on the HMD 100 that shows a virtual trajectory 1312 of a drill bit 1310 extending from a drill or other surgical tool into a patient’s anatomical bone model 1302” and Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides information that is important for the wearer to be aware of during the medical procedure. During a medical procedure, a physician, likely the wearer, must be aware of all components during the procedure in order to ensure minimal possible risk and damage by tools, and the highest efficiency.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015126466), cited with paragraph numbers from US Patent Application Publication, (US 20170202633), in view of Jones et al. (US 20160225192), and Mathi (“Augment HoloLens’ Body Recognition and Tracking Capabilities Using Kinect”).
Regarding Claim 19, Liu teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors of a wearable computing device, ([0063] “The computing unit 200 includes the necessary hardware, software or combination of both to carry out the various functions to be discussed.”), cause the wearable computing device, (Abstract “An imaging and display system for guiding medical interventions includes a wearable display”), to perform functions comprising: 
a) receiving data indicative of a three-dimensional model, ([0065] “the computing unit may perform image segmentation and generate a 3D model based on the preoperative imaging data.”), of a body part ([0059] “the detector 120 is configured to capture any desired static or moving image data from a target of interest (TOI) 130, which may comprise any desired object, such as a wound that is being treated in a patient 500”); 
b) receiving sensor data from one or more sensors ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the tracking and registration.”); 
c) receiving still images and/or video from an image capture device on the wearable computing device; based on the sensor data ([0063] “the computing unit 200 is configured, whereby the image data acquired by the detector 120 may be processed and transmitted by the computing unit 200”);
d) based on sensor data, determining a relative position of a physical body part of a physical body with respect to the wearable computing device ([0089] “during the tracking and registration processes the computing unit 200 carry out computations and execute software to enable the accurate tracking and registration. In one aspect, the complete registration processes are […] designated by number 600. Generally, the process 600 obtains the position of the patient 500 […]. At step 606 the position of the patient is tracked intra-operatively using any suitable technique”).
However, Liu does not explicitly teach the wearable computing device to perform the functions comprising: based on the determined relative position and the received still images and/or video, causing a partially or fully transparent display of the wearable computing device to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display; receiving one or more verbal inputs from an audio input device on the wearable computing device; and adjusting a location of the hologram based on the one or more verbal inputs, and sensors on at least one extending side-arm of the wearable computing device.
In an analogous HMD field of endeavor, Jones teaches a non-transitory computer-readable medium, ([0081] “Some or all of the operations and methods described herein as being performed by a HMD and/or computer equipment may be performed by a portable computer”), having stored thereon instructions that, when executed by one or more processors of a wearable computing device, ([0026] “a HMD apparatus 100 (also “HMD 100” for brevity),”) cause the wearable computing device to perform functions comprising: based on the determined relative position, ([0083] “The patient data […] may include an anatomical database specific for the particular patient or more generally for humans.”) and the received still images and/or video, ([0042] “The imaging equipment 644 may include endoscope cameras, magnetic resonance imaging equipment, computed tomography scanning equipment, three-dimensional ultrasound equipment, endoscopic equipment, and/or computer modeling equipment which can generate multidimensional (e.g., 3D) model based on combining images from imaging equipment.”), causing a partially or fully transparent display of the wearable computing device, ([0026] “the HMD 100 includes a semitransparent display screen 110” and [0116] “display through the HMD 100”), to provide a hologram corresponding to at least a portion of the three-dimensional model of the body part, ([0117] “graphically displayed bone model 1302, which is oriented and scaled to match the patient’s bone”), such that the hologram appears overlaid onto at least a portion of the physical body part when viewed through the display (as shown in Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Liu and Jones because the combination provides an easy way for a wearer, which is likely a surgeon or physician, to visualize anatomical components. This is beneficial in instances where specific anatomy must be avoided during the procedure, or is the target of the procedure, as it ensures there is no guessing of placement or location of the wearer’s part. 
However, Liu modified by Jones does not explicitly teach wherein the one or more sensors are on at least one extending side arm; functions comprising: receive one or more verbal inputs from the audio input device; and adjust a location of the hologram based on the one or more verbal inputs.
In an analogous wearable computing device field of endeavor, Mathi teaches a non-transitory computer-readable medium, (2.2 HoloLens Specifics, Paragraph 2 “For computing, it uses Intel 32-bit architecture with TPM 2.0 and Microsoft Holographic Unit (HPU 1.0it) with 2GB RAM and 64 GB Flash memory. Is uses Windows 10 Operating system.”), having stored thereon instructions that, when executed by one or more processors of a wearable computing device, (Abstract “HoloLens […] the use of Kinect to augment HoloLens’ sensory and processing capabilities”), perform functions comprising: 
a) receiving one or more verbal inputs, (2.1 Basic Knowledge about HoloLens, Paragraph 5 “HoloLens provides various interfaces of support user interactions, e.g., […] voice support”), from the audio input device (2.2 HoloLens Specifics, Paragraph 1 “It also has 4 microphones”); and 
b) adjusting a location of the hologram based on the one or more verbal inputs (2.1 Basic Knowledge about HoloLens, Paragraphs 4 and 5 “We can even tag a hologram to a particular human […] so that these holograms keep on moving until we remove it or move it somewhere else. […] We can even use voice commands based on which hologram can perform the selected action; holograms can even reply to our voice commands if needed.”), and one or more sensors are on at least one extending side arm, (2.2 HoloLens Specifics Paragraph 1 “ambient light sensor” and Fig. 6, re-produced above),
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mathi because the combination allows a wearer to advance the procedure without using their hands, which are likely preoccupied. The verbal inputs provide significant advantage in that the wearer does not have to pause the procedure in order to adjust a location of the hologram and can instead, at their leisure, verbally command the hologram to be adjusted. Many wearable computing devices require the use of a wearer’s hands to adjust a location of a hologram within view, and the verbal inputs provide a way for the hands to be occupied, such as during surgery, while also adjusting a location of a hologram, which may be necessary to advance the surgery procedure.
Regarding Claim 20, the modified computer-readable medium of Liu teaches all limitations of Claim 19, as discussed above. Furthermore, Liu teaches determining a relative position of a medical device with respect to the wearable computing device ([0080] “the system 100 includes a tracking module, which can be considered another peripheral 350, and includes software suitable for tracking […] the location of peripherals 350, such as imaging cameras and probes, and registering these locations relative to the image(s) of the detector 120 or detectors 120A, 120B.”).
However, the modified device of Liu does not explicitly teach based on the determined relative position of the medical device, causing the display to provide a medical device hologram corresponding to at least a portion of the medical device that is positioned in the physical body.
In an analogous HMD field of endeavor, Jones teaches based on the determined relative position of the medical device, ([0082] “a position tracking system 810 that track the location of a surgical tool 800”), causing the display, ([0116] “display through the HMD 100”), to provide a medical device hologram, ([0115] “virtual trajectory 1312”), corresponding to at least a portion of the medical device that is positioned in the physical body ([0115] “a graphical image generated on the HMD 100 that shows a virtual trajectory 1312 of a drill bit 1310 extending from a drill or other surgical tool into a patient’s anatomical bone model 1302” and Fig. 18, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jones because the combination provides information that is important for the wearer to be aware of during the medical procedure. During a medical procedure, a physician, likely the wearer, must be aware of all components during the procedure in order to ensure minimal possible risk and damage by tools, and the highest efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Oommen Jacob/               Primary Examiner, Art Unit 3793